        Case 1:19-cr-00127-DLC Document 102 Filed 10/09/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                          CR 19–127–BLG–DLC

                     Plaintiff,

vs.                                                        ORDER

SEAN CRAIG RAYFIELD,

                      Defendant.

      Before the Court is Defendant Sean Craig Rayfield’s Unopposed Motion to

Amend Judgment to Correct Clerical Error. (Doc. 101.) The Court sentenced Mr.

Rayfield on Tuesday, October 6, 2020. In its judgment (Doc. 98), the Court

erroneously misstated the docket number associated with the state court judgment

that runs concurrently to Mr. Rayfield’s term of imprisonment. Additionally, the

Court mistakenly stated that Mr. Rayfield’s criminal monetary penalties must be

made to the Clerk, United States District Court, P.O. Box 8537, Missoula, MT

59807, instead of to the Clerk, United States District Court, James F. Battin U.S.

Courthouse, 2601 2nd Ave. North, Ste 1200, Billings, MT 59101. (Doc. 98 at 7.)

      Accordingly, IT IS ORDERED that Mr. Rayfield’s motion (Doc. 101) is

GRANTED.

      IT IS FURTHER ORDERED that an amended judgment shall be prepared

and filed. The amended judgment shall state that Mr. Rayfield’s term of

                                         1
       Case 1:19-cr-00127-DLC Document 102 Filed 10/09/20 Page 2 of 2



imprisonment is 48 months, to be run concurrently with Riverside County

California Superior Court case, Dkt. No. BAF1100124 and that his criminal

monetary penalties must be made to the Clerk, United States District Court, James

F. Battin U.S. Courthouse, 2601 2nd Ave. North, Ste 1200, Billings, MT 59101.

      DATED this 9th day of October, 2020.




                                        2
